IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

               ____________________________________

                           No. 97-20387
                        (Summary Calendar)
               ____________________________________


BARBARA ALANIES,

                                                Plaintiff-Appellant,

                               versus

O’QUINN, KERENSKY, MCANINCH
& LAMINACK; ET AL                               Defendants


O’QUINN, KERENSKY, MCANINCH
& LAMINACK, and JOHN M.
O’QUINN, P.C.,

                                                Defendants-Appellees.

         _______________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                         No. 4:95-CV-5802
         _______________________________________________
                          March 19, 1998
Before WIENER, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

Per Curiam:*

     In this employment discrimination case, Plaintiff-Appellant

Barbara Alanies appeals the district court’s grant of summary

judgment in favor of Defendant-Appellee O’Quinn, Kerensky, McAninch

& Laminack (law firm), holding that Alanies’s claim was precluded



     *
      Pursuant to 5TH CIRCUIT RULE 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIRCUIT RULE 47.5.4.
by the release provisions of the Separation Agreement she signed at

the termination of her employment with the law firm.              Alanies

asserts that the district court erred, as (1) the release was not

supported by adequate consideration, and (2) she promptly returned

the   contract   consideration   and   therefore   did   not   ratify   the

Separation Agreement.    After a de novo review of the record,1 we

find no merit in either of these arguments and, accordingly,

affirm.

      Alanies contends first that she received no consideration for

her release of all claims against the law firm, as the Separation

Agreement provides that Alanies’s severance pay was tendered “in

lieu of notice.” She maintains that, inasmuch as the severance pay

was consideration for lack of notice to her prior to termination,

it could not also be sufficient consideration for the release.          But

the Separation Agreement expressly provides that

      [b]y acceptance and negotiation of the severance check
      and by the signature below, the undersigned . . .
      releases and forever discharges Law Firm for any claim of
      any kind known or unknown, whether in contract or tort,
      property damages and any other damages which have accrued
      or may ever accrue to the undersigned arising out of the
      employment.

As the district court noted, a single consideration is sufficient




      1
      This court reviews the granting of a summary judgment de novo
under well-established standards. Blakeney v. Lomas Info. Sys.,
Inc., 65 F.3d 482, 484 (5th Cir. 1995), cert. denied, 116 S. Ct.
1042 (1996).

                                   2
to support multiple promises bargained for in an agreement.2                   After

a review of the plain language of the Separation Agreement, we

reach the same conclusion as did the district court —— that

Alanies’s receipt of severance pay was sufficient consideration to

support all of Alanies’s promises in the Separation Agreement, not

just her waiver of notice.

       Alanies      also   asserts   that       the    Separation     Agreement    is

unenforceable because (1) she was suffering from an impaired

physical and emotional condition and was coerced into signing it,

and (2) the law firm misrepresented to her that it would continue

her medical benefits for three weeks.                 The law firm insists that,

even if the agreement was voidable, Alanies ratified it by failing

to return the severance pay within a reasonable time after learning

that the release was voidable.

       We have held that to rescind a release agreement, an employee

must       (1)   restore   the   status   quo     ante,    and   (2)    return    the

consideration        shortly     after    the     discovery      of    the   alleged

deficiency.3 Failure to return the consideration given in exchange

for the covenant not to sue manifests an intention to be bound by




       2
      Birdwell v. Birdwell, 819 S.W.2d 223, 228 (Tex. App. —— Fort
Worth 1991, writ denied); Restatement (Second) of Contracts § 80
cmt. a (1981) (“A single performance or return promise may thus
furnish consideration for any number of promises.”).
       3
        Blakeney, 65 F.3d at 485.

                                          3
the terms of the waiver.4         Although we have not “prescribe[d] a

precise timetable for tender” of consideration,5 we have held that

summary judgment was appropriate when one plaintiff waited two

years6 and when another waited twenty-two months7 to return the

benefits of the release.

     By Alanies’s own calculations, her tender of the severance

payment came more than sixteen months after she became free of

those    physical   impairments    and   oppressive   circumstances   that

purportedly compromised her free will and led her to sign the

release. Even under Alanies’s alternate contention, more than nine

months elapsed between her discovery of the law firm’s alleged

misrepresentation about her health insurance and her return of the

money.    In the interval between her signing the release and her

tender of the lump sum settlement payment, Alanies (1) wrote

several letters to the law firm, detailing her claim and demanding

settlement; (2) obtained legal counsel; (3) engaged in settlement

negotiations; (4) received a letter from counsel for McAninch, a


     4
      Wamsley v. Champlin Ref. & Chems., Inc., 11 F.3d 534, 540
(5th Cir. 1993), cert. denied, 514 U.S. 1037 (1995); see also
Williams v. Phillips Petroleum Co., 23 F.3d 930, 937 (5th Cir.),
cert. denied, 513 U.S. 1019 (1994)(“Even if a release is tainted by
misrepresentation or duress, it is ratified if the releasor retains
the consideration after learning that the release is voidable.”).
     5
        Blakeney, 65 F.3d at 485 n.3.
     6
      See Grillet v. Sears, Roebuck & Co., 927 F.2d 217, 221 (5th
Cir. 1991), overruled on other grounds, Digital Equip. Corp. v.
Desktop Direct, Inc., 511 U.S. 863 (1994).
     7
        See Blakeney, 65 F.3d at 485 n.3.

                                     4
partner at the law firm, pointing out that she had “never attempted

to revoke her release, much less return the consideration she

received for signing it;” and (5) filed an EEOC charge.     Taking

into consideration all these factors, we agree with the district

court that

     as a matter of law . . . her failure to return the cash
     consideration within sixteen or seventeen months after
     being fully cognizant of most of the claims that she has
     now sued on, and within nine months after discovering the
     additional claim of misrepresentation that her medical
     insurance would be continued for three weeks, is a
     passage of time that fails separately and in the
     aggregate to meet the Grillet requirement that she return
     the consideration “shortly after” or “soon after”
     discovering the misrepresentation.

     Our de novo review leads us to agree with the conclusion of

the district court that Alanies’s claims are barred by the terms of

her release and that she ratified it.   Consequently, the judgment

of the district court should be, and therefore is,

AFFIRMED.




                                5